Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Defective Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
	While a signed Consent was filed on 5/8/2020, the Consent of Assignee must be signed by a party authorized to act on behalf of the assignee.  For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the 
	The party who signed the Consent is not a practitioner of record nor is there any indication that the party has apparent authority to sign on behalf of the organization.

Defective Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The Substitute Statement in Lieu of an Oath or Declaration filed 5/8/2020 is defective because the Substitute Statement must be signed by a party authorized to act on behalf of the assignee.  For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee.
	The party who signed the Consent is not a practitioner of record nor is there any indication that the party has apparent authority to sign on behalf of the organization.

Claims 17-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Specification
The disclosure is objected to because of the following informalities: in col.3, line 45, “stream” should be –steam--.  In col.5, line 43, “supporter fixing tab 400” should be  –supporter fixing tab 174--.  In col.8, lines 16 and 18, “stream” should be –steam--.
The amendment to the specification of 2/21/2020 is also objected to because it fails to properly (by application number) identify the other reissue applications that have been filed for the reissue of U.S. patent No. 10,138,586 (hereinafter “the ‘586 patent”).  The specification must identify all other reissue applications and their current status.  It also fails to properly identify the instant application as a “reissue continuation”, not just a continuation of a reissue.

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20, as shown in Figure 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the panel of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note:  it is also unclear if Fig. 7 should be labeled “Prior Art”.  The text at column 8, lines 9-24 refers to Fig. 7 as illustrating a “conventional fabric treating apparatus”.  

Corrected drawing sheets are required in reply to the Office action
The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings.  Applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings", and it must be presented in the amendment or remarks section that explains the change to the drawings.
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 present one coverage in continuing reissue 16/797836 now RE48,900 and another in the present reissue application.  This is an improper inconsistency.
The same claim of the patent cannot be presented for examination in more than one continuing reissue application, as a pending claim, in either its original or amended versions.
It is suggested that Applicant cancel claims 17-18 in this application and add them as new claims to overcome this rejection (note the dependency of those claims depending from 17 or 18 if planning to amend).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17-28 and 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of U.S. Patent No. RE48,900 (hereinafter “RE ‘900”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of RE ‘900 anticipate all the limitations of claims 17-28 and 30-36.
The claims of RE48,900 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 17-28 and 30-36 including a casing, treating chamber, machinery room, base with a handle, heat pump module and its specifics, a steam generating module, a controller, a panel for the opening, a blower, an air intake duct as specified, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of U.S. Patent No. RE ‘900 in view of U.S. Patent Application Publication No 2001/0015918 to Bhatnagar (hereinafter “Bhatnagar”). 

	Bhatnagar is directed to a configurable electronic controller for appliances including those for fabric treating (paragraph 0001).  Bhatnagar teaches the known and expected provision of a noise filter in conjunction with the controller to provide clean signals from various sensing devices to the controller (see for instance paragraphs 0042, 0098, 0106, 0112 and claims 3 and 4).  
	It would have been obvious to add the noise filter of Bhatnagar to the fabric treating device of RE ‘900 because it would provide means to optimize the control of the appliance by providing clean signals free of noise to the controller.  

Claims 17-22, 25-27 and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-59 of copending Application No. 16/797864 (hereinafter “the ‘864 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘864 application anticipate claims 17-22, 25-27 and 30-36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the ‘864 application are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 17-22, 25-27 and 30-36 including a casing with front and rear openings, door for the front opening, treating chamber, machinery 

Claims 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-59 of copending Application No. 16/797864 (“the ‘864 application”) in view of U.S. Patent Application Publication 2011/0030147 to Yoo et al., (hereinafter “Yoo”).
The ‘864 application is applied as set forth above but does not present claims to a curved duct or the specifics of the blower including a fan and vent as in claims 23-24.
Yoo  also teaches a clothes treating apparatus with a casing 70 containing a treating chamber 10 above a mechanical base area 20.  The casing 70 having a front opening and a door 60 for closing the opening.  The mechanical base area 20 includes steam generating means 25 an air circulation 26 communicating with a fan 28 and heat exchanger or heat pump 23 to circulate air to and from the treating chamber (see paragraphs 67 and 92-94).  As can be seen from Fig. 2 Yoo clearly depicts that the duct in both areas of input and discharge from the treating chamber 10 are curved (see 24 and 21).
It would have been obvious to one of ordinary skill in the art that the blower of the ‘864 application include a fan and vent as taught in Yoo as well as curved duct means.  One would have a reasonable expectation of success in fabric treating with the configuration taught in Yoo used in the fabric treating apparatus of the ‘864 application .
This is a provisional nonstatutory double patenting rejection.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-59 of copending Application No. 16/797864 (“the ‘864 application”) in view of U.S. Patent Application Publication 2009/0158784 to Kim et al., (hereinafter “Kim”). 

The ‘864 application is applied as set forth above but does not present claims to a handle as in claim 28.
Kim teaches a fabric treating device including lower area beneath a treating unit, having a door 200 for access to thereof and with a handle 213 thereon to facilitate opening of that access.
It would have been obvious to one of ordinary skill in the art to include a handle on the base in the ‘864 application as set forth in claim 28 because, as taught in Kim, handles provide effective means to facilitate opening access doors. 
This is a provisional nonstatutory double patenting rejection.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-59 of copending Application No. 16/797864 (“the ‘864 application”) in view of Bhatnagar. 

	Bhatnagar is applied as set forth above.  
	It would have been obvious to add the noise filter of Bhatnagar to the fabric treating device of the ‘864 application because it would provide means to optimize the control of the appliance by providing clean signals free of noise to the controller.  
This is a provisional nonstatutory double patenting rejection.

Claims 17-20, 25-27 and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797762 (hereinafter “the ‘762 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘762 application anticipate claims 17-20, 25-27 and 30-36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the ‘762 application are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 17-20, 25-27 and 30-36 including a casing with front and rear openings, door for the front opening, treating chamber, machinery room, base, heat pump module and its specifics, a steam generating module, a controller, a panel for the rear opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.

Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797762 (“the ‘762 application”) in view of U.S. Patent Application Publication 2012/0247157 to Park et al. (hereinafter “Park”) and Yoo. 
The ‘762 application is applied as set forth above but does not present claims to the air inlet, a curved duct or the specifics of the blower including a fan and vent as in claims 21-24.
Yoo is also applied as set forth above.

    PNG
    media_image1.png
    497
    581
    media_image1.png
    Greyscale
Park discloses a fabric treating apparatus 100 wherein a blower 717 is configured to suction air from the treating chamber 2 and to circulate air, and an air intake duct 711 is located in front of the blower with respect to the open front and configured to guide air from the treating chamber to the blower.  See Figures 4 and 5.  It would have been obvious to one of ordinary skill in the art to configure the blower of the ‘762 application to suction air from the treating chamber in order to condition the air.  As 711 having an air flow path and wherein the width of the air flow path in a front-and-rear direction is smaller than a width of the air flow path in a left-and-right direction.  See Figure 5.  As the particular configuration of the air flow path is known in the art of fabric treating apparatuses and is not disclosed to be critical to the invention, it would have been obvious to one of ordinary skill in the art to choose the known air path configuration disclosed by Park in the invention recited by the claims of the ‘762 application.
It would have been obvious to one of ordinary skill in the art that the blower of the ‘762 application include a fan and vent as taught in Yoo as well as curved duct means. One would have a reasonable expectation of success in fabric treating with the configuration taught in Yoo used in the fabric treating apparatus of the ‘762 application because the configuration would provide effective air movement to and through the treating chamber.
This is a provisional nonstatutory double patenting rejection.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797762 (“the ‘762 application”) in view of Kim. 
The ‘762 application is applied as set forth above but does not present claims to a handle as in claim 28.
Kim is applied as set forth above.
. 
This is a provisional nonstatutory double patenting rejection.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797762 (“the ‘762 application”) in view of Bhatnagar. 
The ‘762 application is applied as set forth above but is silent regarding a noise filter as required by claim 29. 
	Bhatnagar is applied as set forth above.  
	It would have been obvious to add the noise filter of Bhatnagar to the fabric treating device of the ‘762 application because it would provide means to optimize the control of the appliance by providing clean signals free of noise to the controller.  
This is a provisional nonstatutory double patenting rejection.

Claims 17-27 and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/797187 (“the ‘187 application”) in view of Park and Yoo. 
The claims of the ‘187 application are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 17-27 and 30-36 including a casing with a rear opening, treating chamber, machinery room, base, heat pump module, a steam 
The ‘187 application does not present claims to a front opening and door, the air inlet, a curved duct or the specifics of the blower including a fan and vent, or the specifics of the heat pump as in claims 17-27 and 30-36. 
Park and Yoo are applied as set forth above.
With respect to claim 17, each of Park and Yoo teach a front opening and a door (3 and 60 respectively) for closing the front opening of the fabric treating device.  It would have been obvious to one of ordinary skill the art to provide the front opening and door as in Park and Yoo in the device of the ‘187 application because they would provide recognized, conventional user access to the treatment chamber for normal operation of the device.
With respect to claim 22, as the particular configuration of the air flow path is known in the art of fabric treating apparatuses and is not disclosed to be critical to the invention, it would have been obvious to one of ordinary skill in the art to choose the known air path configuration disclosed by Park in the invention recited by the claims of the ‘187 application.
With respect to claims 23-24, it would have been obvious to one of ordinary skill in the art that the blower of the ‘187 application include a fan and vent as taught in Yoo as well as curved duct means. One would have a reasonable expectation of success in fabric treating with the configuration taught in Yoo used in the fabric treating apparatus 
With respect to claim 25, each of Park and Yoo teach the use of a heat pump having a condenser and evaporator with means for air movement as set forth in claim 25.  It would have been obvious to include the known and expected specifics of a heat pump set forth in Park and Yoo in the heat pump of the ‘187 because those components would effectively provide the appropriately conditioned air for fabric treatment.
With respect to claims 26-27, Yoo also teaches the provision of a water collecting tank 29 or sump positioned to collect condensate in the air circulation duct to facilitate the effective drying of clothing in the treatment chamber (see paragraphs 43 and 78-79).  It would have been obvious to one of ordinary skill in the art to include a sump/water collection tank in the device of the ‘187 patent because the accumulation of condensate is a well-recognized property of steam fabric treatment and the collection tank/sump provides the means to address that property.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/797187 (“the ‘187 application”) in view of Kim. 
The ‘187 application is applied as set forth above but does not present claims to a handle as in claim 28.
Kim is applied as set forth above.
It would have been obvious to one of ordinary skill in the art to include a handle on the base in the ‘187 application as set forth in claim 28 because, as taught in Kim, handles provide effective means to facilitate opening access doors. 


Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/797187 (“the ‘187 application”) in view of Bhatnagar. 
The ‘187 application is applied as set forth above but is silent regarding a noise filter as required by claim 29. 
	Bhatnagar is applied as set forth above.  
	It would have been obvious to add the noise filter of Bhatnagar to the fabric treating device of the ‘187 application because it would provide means to optimize the control of the appliance by providing clean signals free of noise to the controller.  
This is a provisional nonstatutory double patenting rejection.

Claims 17-27 and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-37 of copending Application No. 16/797892 (“the ‘892 application”) in view of Park and Yoo. 
The claims of the ‘892 application are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 17-27 and 30-36 including a casing with a rear opening, treating chamber, machinery room, base, heat pump module, a steam generating module, a controller, a sump, a panel for the rear opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.

Park and Yoo are applied as set forth above.
With respect to claim 17, each of Park and Yoo teach a door (3 and 60 respectively) for closing the front opening of the fabric treating device.  It would have been obvious to one of ordinary skill the art to provide the front door as in Park and Yoo in the device of the ‘892 application because it would provide recognized, conventional user access to the treatment chamber for normal operation of the device.
With respect to claim 23, it would have been obvious to one of ordinary skill in the art that the blower of the ‘892 application include a curved duct as in Yoo to provide the circumferential air flow set forth in claim 21 of the 892 application. One would have a reasonable expectation of success in fabric treating with the configuration taught in Yoo used in the fabric treating apparatus of the ‘892 application because the configuration would provide effective air movement to and through the treating chamber.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-37 of copending Application No. 16/797892 (“the ‘892 application”) in view of Kim. 
The ‘892 application is applied as set forth above but does not present claims to a handle as in claim 28.
Kim is applied as set forth above.
It would have been obvious to one of ordinary skill in the art to include a handle on the base in the ‘892 application as set forth in claim 28 because, as taught in Kim, handles provide effective means to facilitate opening access doors. 


Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-37 of copending Application No. 16/797892 (“the ‘892 application”) in view of Bhatnagar. 
The ‘892 application is applied as set forth above but is silent regarding a noise filter as required by claim 29. 
	Bhatnagar is applied as set forth above.  
	It would have been obvious to add the noise filter of Bhatnagar to the fabric treating device of the ‘892 application because it would provide means to optimize the control of the appliance by providing clean signals free of noise to the controller.  
This is a provisional nonstatutory double patenting rejection.

Information Disclosure Statement
References not considered on the Information Disclosure Statements filed 11/11/2021, 7/15/2021, 11/23/2020 and 6/3/2020 were not considered because no English translation was submitted and it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  See 37 CFR 1.98(a)(2) and 37 CFR 1.98(a)(3)(i).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991                                                                                                                                                                                                        

Conferees:
/ELIZABETH L MCKANE/           Specialist, Art Unit 3991              

/TIMOTHY M SPEER/                                                                           Supervisory Patent Examiner 
Art Unit 3991